Citation Nr: 0301688	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-09 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
below the left knee amputation due to VA medical treatment 
rendered in December 1999.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1978, November 1978 to November 1980, and January 1994 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

A video conference hearing was held on September 24, 2002, 
before Bettina S. Callaway, a member of the Board sitting in 
Washington, D.C., who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  Additional disability of the left foot, resulting in 
amputation, was reasonably foreseeable and not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing of medical treatment in December 1999.


CONCLUSION OF LAW

The requirements for compensation for below the left knee 
amputation under 38 U.S.C.A. § 1151 have not been met. 38 
U.S.C.A. § 1151 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
December 2001 statement of the case.  The RO explained its 
decision with respect to the issue.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf in a letter dated in July 2001 and in 
November 2001.  The VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the records of the veteran's 
treatment at VA, which were the only records the veteran 
identified as relevant to his claim.  The veteran was also 
examined for VA purposes in connection with this claim, and a 
pertinent medical opinion was obtained addressing the 
specific question at issue in this appeal.  There appears to 
be no other development left to accomplish, and under the 
foregoing circumstances, the Board considers the requirements 
of the VCAA to have been met.

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997. 
The veteran's claim was filed after October 1, 1997. 
Therefore, the amended law is applicable.  See VAOPGCPREC 40-
97 (December 13, 1997), published at 63 Fed. Reg. 31,263 
(1998).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1) (2) (2002).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2) (2002).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  
38 C.F.R. § 3.358(c)(3) (2002).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (2002).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, those 
amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151, which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute.  On the other hand, those 
claims for benefits under section 1151 filed on or after 
October 1, 1997, are governed by the current version of the 
statute, and by the existing regulations, to the extent that 
they do not conflict with the statute.

In the instant case, the appellant's claim for benefits 
provided by 38 U.S.C.A. § 1151 was received at the RO after 
the amended version went into effect.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the current 
version of section 1151.  That is, the standard is to 
preclude compensation in the absence of negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 
1998); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

With the above criteria in mind, the facts will be 
summarized.  According to a July 1997 police accident report, 
the veteran, through no fault of his own, was involved in a 
motor vehicle accident in July 1997.  As a result of the 
accident, the veteran sustained a crushing injury of the left 
foot and a fractured left tibia.  According to an August 1997 
discharge summary from the University Hospital of Arkansas, 
the veteran was admitted after the accident with a 
talonavicular dislocation in the left foot.  The hospital 
orthopedic surgeons placed the veteran on nonweight-bearing 
and total wheelchair orders for three months.  According to 
the August 1997 discharge summary, the University Hospital 
staff advised the veteran several times that he should be 
admitted to a nursing home facility for several months for 
rehabilitation.  The veteran refused the advice, however, 
preferring to recover at his own home.  

Subsequent private treatment records indicate that the 
veteran complained of left foot trouble.  In November 1997, a 
private physician diagnosed the veteran with a severely 
comminuted left calcaneus fracture with chronic posterior 
wound; delayed union of segment tibial fracture.

VA examined the veteran in December 1998.  Films of the 
veteran's left foot showed that the veteran had had an 
explosive compressed severe fracture of the os calcis with 
penetration of the os calcis by the talus, disruption of the 
calcaneal cuboid, and talonavicular articulation in a 
downward direction.  Marked osteoporotic changes were noted 
in the foot and the toes were in a slightly clawed position.  
The examiner diagnosed a compression fracture of the os 
calcis of the left foot with degenerative arthritis, multiple 
joint involvement, neurapraxia, traumatic, left foot; and 
fibrous ankylosis of the toes of the left foot, secondary to 
trauma.  The examiner commented that the veteran was severely 
restricted with his functional output, and the veteran needed 
additional reconstruction of the left foot.

According to a February 1998 VA examination report, the 
veteran told the examiner that the non-VA surgeons told him 
that there was nothing they could do about the left foot.  
The VA examiner noted that the veteran was able to dorsiflex 
his left ankle and foot normally, but he could not plantar 
flex the foot past 90 degrees in relation to the left leg.  
There was a small healing ulceration area on the left heel 
and the pulses in the left foot were good.  The VA examiner 
diagnosed the veteran with a crushing injury of the left 
foot, with loss of plantar flexion of the ankle.

According to a December 1999 VA outpatient record, the 
veteran was admitted to undergo an operation on his left 
foot.  He underwent a triple arthrodesis on his left foot in 
order to surgically immobilize the left foot so that the 
bones would grow solidly together.  According to a May 2000 
VA follow-up outpatient record, the examiner noted that the 
veteran's left foot was worse than prior to the operation.  
According to VA outpatient records dated in August 2000, the 
veteran underwent emergency surgery on his left lower 
extremity.  The situation did not improve and the veteran was 
diagnosed with osteomyelitis.  In December 2000, VA surgeons 
amputated the veteran's lower left extremity below the knee.

VA examined the veteran in July 2001.  Physical examination 
revealed a lengthy, well-vascularized, below-the-knee stump 
on the left side.  The wound itself was appropriately placed, 
and was healing nicely.  There was not any undue tenderness 
beyond what would be expected in this surgical wound.  The 
examiner provided the following impression.  The examiner 
reviewed the claims file and the hospital records.  The 
examiner opined that the veteran's disability was not caused 
by carelessness, neglect, lack of proper skill, error in 
judgment or a similar instance of fault on VA's part in 
furnishing hospital, medical, or surgical treatment, or due 
to an event that was not reasonably foreseeable.  The 
examiner noted that the unfortunate occurrence of the 
postoperative wound infection following his arthrodesis in 
December of 1999 was certainly responsible for his ultimately 
having to have the below-the-knee amputation.  The infection, 
however, was a complication known to occur in spite of the 
best diligence and attempts of the providing medical 
personnel.  The examiner noted that, tragic though the event 
was, the amputation was not the fault of poor care by the 
hospital or hospital personnel.  

In September 2002, the veteran testified by videoconference 
before the undersigned.  The appellant essentially contended 
that VA's medical treatment worsened the condition of his 
left foot injury, resulting in amputation of his left leg 
below the knee.  He testified that prior to the VA operation, 
his left foot injury interfered with his ability to walk.  
The December 1999 VA surgery was intended to help his ability 
to walk.  After the December 1999 surgery, the veteran 
maintained that his left foot never healed, and he developed 
an infection that resulted in the amputation of his left 
foot.  He felt that the VA medical staff should have 
controlled the infection.

It is the duty of the [Board] as the factfinder to determine 
the credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The only 
"positive" evidence of record linking the amputation of the 
veteran's left foot to negligence on the part of VA is 
represented by the appellant's uncorroborated contentions set 
out in the transcript of the September 2002 videoconference 
held before the undersigned, and various written statements.  
Such lay assertions as to medical causation, however, are of 
minimal probative value when they are not supported by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The competent medical evidence that is 
of record, specifically the July 2001 medical opinion 
provided by the VA examiner, contradicts the appellant's 
assertions.  The postoperative infection that eventually 
resulted in the amputation was, according to medical opinion 
following review of the record, reasonably foreseeable and 
not a result of poor medical care.  Accordingly, the Board 
concludes that the weight of the "negative" evidence 
exceeds that of the "positive," and the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
postoperative wound infection following his arthrodesis in 
December 1999, which resulted in the amputation of the 
veteran's left foot, due to VA medical treatment must 
accordingly be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
below the knee amputation due to VA medical treatment 
rendered in December 1999 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

